Citation Nr: 1812601	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a left tibia fracture, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:  James Trieschmann, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 10 percent evaluation for the service-connected residuals of a left tibia fracture. 

In April 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  VA regulations require that the VLJ who conducted a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was notified in a January 2018 letter of his options and given 30 days to respond.  In February 2018 correspondence, the Veteran's attorney declined another hearing.

The Board remanded this claim for further development in June 2015.  

The Veteran was previously represented by Disabled American Veterans.  In January 2018 (within 90 days of the mailing of the recertification notification), a VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received in favor of James Trieschmann, Esq.  See 38 C.F.R. § 20.1304(a).  This form revoked the authority of any prior representative.  See 38 C.F.R. § 14.631 (f)(1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to appellate review of the appeal.  

Specifically, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The June 2017 and August 2017 VA examination reports did not provide this information.  

Additionally, the X-ray findings referenced in the August 2017 addendum indicate findings of 'os ankylosis; favorable angle.'  Clarification is needed regarding the nature and extent of such ankylosis.  

Further, more information is needed to address the functional limitations during flare-ups and with repeated use over time as the most recent VA examiner did not sufficiently address this.  

In situations where an examination is not conducted during a flare or after repeated use over time, a VA examiner should estimate functional loss based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced.  Id.  

Finally, on remand the file should be updated with any relevant VA treatment records since September 2017.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with relevant VA treatment records since September 2017.

2.  Arrange for a VA examination to evaluate the nature and severity of the Veteran's left tibia fracture disability.  The examiner must review the claims file and a copy of this Remand.

a)  The joint involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated ankylosis.  For any ankylosis present, the examiner should indicate the degree of dorsiflexion or plantarflexion ankylosis.

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares based on all the evidence of record.  

Please articulate the reasoning underpinning all medical findings.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




